DETAILED ACTION
Claims 1-22 are pending. Claims 1 and 20-22 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive enough and is too broad. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 1 recites:
A computer readable non-transitory storage medium having stored therein an information processing program to be executed by a computer of an information processing apparatus, the information processing program configured to cause the computer to: 
manage an item possessed by a player of a game or a player character of the game; [the examiner submits that the foregoing underlined elements recite an abstract idea that falls under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or interactions between people; and (b) “mental process” because they constitute a concept that can be performed in the human mind based on observation/evaluation] 
manage a state of a game task an achievement condition of which is that the item is handed over to a non-player character in the game, the state of the game task being set so as to be associated with each non-player character; [the examiner submits that the foregoing underlined elements recite an abstract idea that falls under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or interactions between people; and (b) “mental process” because they constitute a concept that can be performed in the human mind based on observation/evaluation]
switch a state of the game between a first mode and a second mode on the basis of a switching input by the player; [the examiner submits that the foregoing underlined elements recite an abstract idea that falls under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or interactions between people; and (b) “mental process” because they constitute a concept that can be performed in the human mind based on observation/evaluation]
in a case where the state of the game is in the first mode, while the game is played by the player, perform a first achievement determination of determining that, on the basis of an operation input by the player performed in order to achieve a game task that has not been achieved, the game task has been achieved, under a condition that the number of the item possessed is changed by a first change amount; and [the examiner submits that the foregoing underlined elements recite an abstract idea that falls under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or interactions between people; and (b) “mental process” because they constitute a concept that can be performed in the human mind based on observation/evaluation]
in a case where the state of the game is in the second mode, even while the game is not played by the player, perform a second achievement determination of determining that the game task has been achieved, under a condition that the number of the item possessed is not changed or the number of the item possessed is changed by a second change amount that is smaller than the first change amount. [the examiner submits that the foregoing underlined elements recite an abstract idea that falls under: (a) “certain methods of organizing human activity” because they constitute managing personal behavior or interactions between people; and (b) “mental process” because they constitute a concept that can be performed in the human mind based on observation/evaluation]
The examiner submits that the abstract idea(s) are not integrated into a practical application for the following reasons. 
The examiner submits that each of the elements that are not underlined above constitute additional elements. 
Regarding “A computer readable non-transitory storage medium having stored therein an information processing program to be executed by a computer of an information processing apparatus, the information processing program configured to cause the computer to”, the examiner submits that each of these elements merely include instructions to implement the abstract idea(s) on a computer, or merely use a computer as a tool to implement the abstract idea(s). 
Thus, taken alone, the additional elements do not integrate the abstract idea(s) into a practical application. Looking at the elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons discussed above with respect to the conclusion that the abstract idea(s) are not integrated into a practical application.
The dependent claims merely include limitations that either further define the abstract idea(s) (and thus don’t make the abstract idea(s) any less abstract) or add more abstract ideas. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Note, the following general guidance is suggested by the examiner for purposes of assisting the Applicant in overcoming the rejections: For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.
Claims 1 (line 5) and 20-22 (line 5) include “manage a state of a game task an achievement condition of which” – which, as best understood includes one or more typographical errors which renders these elements unclear. As best understood, the examiner interprets these elements as “manage a state of a game task comprising an achievement condition of which”.
Claim 1 (line 12) includes “a game task” – it is unclear whether this element is the same as, or different from, the “a game task” already recited on line 5 of claim 1. Claims 20-22 includes the same elements, and are thus rejected to for the same reason. For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear. Conversely, if the terms are to the same element, a consistent name should be used with "said" or "the" when referring back.

Claims 2-19 are rejected to for the incorporation of the above through their dependencies on claim 1.

Claims 2-3, 6-8 and 14 use the term “the game tasks” – there is insufficient antecedent basis for this element. 

Claims 2 (line 3), 7 and 17 include “a game task” – it is unclear whether these elements are the same as, or different from, the “a game task” already recited on line 5 of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715